J-S08006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOHNATHAN DELACRUZ                      :
                                         :
                   Appellant             :    No. 1205 MDA 2021

      Appeal from the Judgment of Sentence Entered August 26, 2021
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0004611-2019


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BOWES, J.:                             FILED APRIL 27, 2022

      Johnathan Delacruz appeals from his judgment of sentence of life

imprisonment without possibility of parole (“LWOP”) following his conviction

for murder in the second degree and related crimes. We affirm.

      The trial court provided an extensive, detailed description of the facts

underlying Appellant’s conviction which we need not reproduce here.      See

Trial Court Opinion, 11/3/21, at 1-8.    Succinctly, Appellant and Capreece

Sudler were passengers in a car that was in line at a McDonald’s drive-through

when the victim, Isai Colon, approached the car and inquired whether the

occupants desired to purchase marijuana. Appellant and Sudler, who were

both armed, decided to rob Mr. Colon.        While attempting to pistol-whip

Mr. Colon during the course of the robbery, Appellant’s gun discharged into

Mr. Colon. Appellant and Sudler fled on foot. Mr. Colon died as a result of
J-S08006-22


the gunshot wound.        Sudler testified as to these facts at trial, and a jury

convicted     Appellant of     second-degree     murder, robbery, and criminal

conspiracy.     On August 25, 2021, the trial court imposed the mandatory

sentence of LWOP for the murder conviction1 and a concurrent sentence of

fifty-four months to ten years for conspiracy.2 Appellant did not file a post-

sentence motion, but he did file a timely notice of appeal. Thereafter, both

Appellant and the trial court complied with Pa.R.A.P. 1925.

       Appellant presents the following questions to this Court:

       A.     Whether the evidence presented at trial was insufficient as
              a matter of law wherein the Commonwealth’s evidence
              presented at trial failed to establish that [Appellant] caused
              the death of another while engaged in a felony, specifically
              robbery, nor conspiracy to the same?

       B.     Whether the verdict was against the weight of the evidence
              wherein the verdict is so contrary to the evidence and
              shocks one’s sense of justice wherein the Commonwealth’s
              evidence presented at trial failed to establish that
              [Appellant] caused the death of another while engaged in a
              felony, specifically robbery, nor conspiracy to the same?

       C.     Whether the court’s sentence was illegal, unconstitutional,
              and cruel and unusual wherein the sentence imposed [i]s a
              lifetime sentence, the statutorily required sentence for
              murder in the second degree?



____________________________________________


1 That statute states that, “[e]xcept as provided under section 1102.1
[regarding sentences for juveniles convicted of murder], a person who has
been convicted of murder of the second degree . . . shall be sentenced to a
term of life imprisonment.” 18 Pa.C.S. § 1102(b).

2 The robbery conviction merged for purposes of sentencing.             See N.T.
Sentencing, 8/25/21, at 3.

                                           -2-
J-S08006-22


Appellant’s brief at 5-6 (unnecessary capitalization omitted).

      The following legal principles apply to our review of Appellant’s claims

of error. As to Appellant’s sufficiency challenge, we bear in mind:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      The facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa.Super. 2018) (cleaned up).

      Appellant’s claim that the verdict was against the weight of the evidence

is governed by the following principles:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court's conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Beatty, 227 A.3d 1277, 1286 (Pa.Super. 2020)

(cleaned up).

                                     -3-
J-S08006-22


      We review Appellant’s challenge to the constitutionality of the

mandatory sentence of LWOP for second-degree murder mindful that “[a]s

the constitutionality of a statute presents a pure question of law, our standard

of review is de novo and our scope of review is plenary,” and that “a statute

will not be found unconstitutional unless it clearly, palpably, and plainly

violates the Constitution. If there is any doubt as to whether a challenger has

met this high burden, then we will resolve that doubt in favor of the statute's

constitutionality.”   Commonwealth v. Lawrence, 99 A.3d 116, 118

(Pa.Super. 2014) (cleaned up).

      After a thorough review of the certified record, the parties’ briefs and

the applicable law, we discern no error of law or abuse of discretion on the

part of the trial court as to the issues raised by Appellant, and we affirm the

judgment of sentence on the basis of the cogent and well-reasoned opinion

that Honorable Scott E. Lash entered on November 3, 2021.

      Specifically, Judge Lash observed that the law and the evidence,

including reasonable inferences therefrom, supported the jury’s finding that

Appellant and Sudler conspired to rob Mr. Colon, and that his death occurred

during the course of the robbery. See Trial Court Opinion, 11/3/21, at 9-12

(detailing the elements of the crime and Sudler’s testimony).       Appellant’s

argument that the verdict is unsound because it is based upon Sudler’s “biased

and self-motivated testimony” is unavailing. Appellant’s brief at 18.      See,

e.g., Commonwealth v. Griffin, 65 A.3d 932, 939 (Pa.Super. 2013)


                                     -4-
J-S08006-22


(observing that an attack on the credibility of the Commonwealth’s witness

“goes to the credibility of the witness's testimony, and is, therefore, not an

attack on the sufficiency of the evidence, but an allegation regarding the

weight it should have been afforded.”).

      We further conclude that the trial court properly rejected Appellant’s

challenge to the weight of the evidence as waived. See Trial Court Opinion,

11/3/21, at 12-13. See also Commonwealth v. Mbewe, 203 A.3d 983, 988

(Pa.Super. 2019) (“[A] challenge to the weight of the evidence must be raised

with the trial judge [pursuant to Pa.R.Crim.P. 607] or it will be waived.”

(cleaned up)); Pa.R.Crim.P. 607(A) (“A claim that the verdict was against the

weight of the evidence shall be raised with the trial judge in a motion for a

new trial: (1) orally, on the record, at any time before sentencing; (2) by

written motion at any time before sentencing; or (3) in a post-sentence

motion.”).

      Finally, Judge Lash accurately applied this Court’s precedent to conclude

that a LWOP sentence for second-degree murder is not unconstitutional. See

Trial Court Opinion, 11/3/21, at 13-14 (citing, inter alia, Commonwealth v.

Rivera, 238 A.3d 482, 503 (Pa.Super. 2020) (discussing continued viability

of precedent holding that LWOP sentence for second-degree murder is not

unconstitutionally cruel and unusual punishment)).

      As to all of the foregoing points, we adopt the trial court’s reasoning as

our own and affirm Appellant’s judgment of sentence on those bases.


                                     -5-
J-S08006-22


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




                                 -6-